DETAILED ACTION
1.	Claims 1-10 of U.S. Application 17/324722 filed on May 19, 2021 are presented for examination.  
Notice of Pre-AIA  or AIA  Status oi
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on May 19, 2021 and November 30, 2021 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
5.	Claim 9 is objected to because of the following informalities:  
Claim 9, lines 2-3, “wherein the each terminal contact has a press-in pin” should be -- wherein the terminal contacts have a press-in pin --.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al (Hirata) (WO 2011052741, see English Machine Translation attached) in view of Schupfner et al (Schupfner) (DE 102016206404, see English Machine Translation attached).
Regarding claim 1, Hirata teaches (see figs. 1 and 5 below) a drive assembly (title, Abstract) having an electric motor (3), having a stator housing (3), a stator (4) accommodated therein and having at least one winding (44) (page 2), 
a stator insulation (42A, 42B) which has a lower part (42B) and an upper part (42A) (pages 2-3), 
terminal contacts (47) for the winding (44), wherein the terminal contacts (47) are held in a contact carrier (48a), which is provided on the lower part (42B) of the stator insulation (42A, 42B) (page 5), and 
a printed circuit board (46), which rests on at least one supporting surface (31p) in the stator housing (3) (page 5), 
wherein the terminal contacts (47) are in contact with associated conductor tracks of the printed circuit board (46) (page 5).

    PNG
    media_image1.png
    612
    763
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    486
    611
    media_image2.png
    Greyscale

Hirata does not explicitly teach the lower part rests against at least one bearing surface in the stator housing. 
However, Schupfner teaches (see fig. 1 below) the lower part (6) rests against at least one bearing surface (37) in the stator housing (10) (pages 2, 4 and 6) in order to reduce noise level (Schupfner, Abstract, page 2). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hirata and provide the lower part rests against at least one bearing surface in the stator housing as taught by Schupfner in order to reduce noise level (Schupfner, Abstract, page 2).

    PNG
    media_image3.png
    696
    610
    media_image3.png
    Greyscale

Regarding claim 2/1, Hirata in view of Schupfner teaches the device of claim 1, Hirata further teaches (see figs. 1 and 5 above and fig. 2 below) the upper part (42A) and the lower part (42B) of the stator insulation are connected to one another with a latching connection (43I, 43R) (page 4).

    PNG
    media_image4.png
    711
    498
    media_image4.png
    Greyscale

Regarding claim 3/1, Hirata in view of Schupfner teaches the device of claim 1, Hirata further teaches (see figs. 1, 2 and 5 above) the latching connection (43I, 43R) allows play of the upper part (42A) relative to the lower part (42B) (page 4).
Regarding claim 4/1, Hirata in view of Schupfner teaches the device of claim 1 but does not explicitly teach the stator housing has a base which forms the bearing surface for the lower part.
However, Schupfner further teaches (see fig. 1 above) the stator housing (10) has a base (see annotated fig. 1 above) which forms the bearing surface for the lower part (6) (pages 2, 4 and 6) in order to reduce noise level (Schupfner, Abstract, page 2). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hirata in view of Schupfner and provide the stator housing has a base which forms the bearing surface for the lower part as further taught by Schupfner in order to reduce noise level (Schupfner, Abstract, page 2).
Regarding claim 5/1, Hirata in view of Schupfner teaches the device of claim 1, Hirata further teaches (see figs. 1, 2 and 5 above) the stator housing (3) has a shoulder (31p), on which the supporting surface for the printed circuit board (46) is arranged (page 5).
 Regarding claim 6/5/1, Hirata in view of Schupfner teaches the device of claim 5, Hirata further teaches (see figs. 1, 2 and 5 above) a plurality of supporting surfaces is arranged on the shoulder (31p), wherein a centring pin (31i) is assigned to at least one of the supporting surfaces (page 5).
Regarding claim 9/1, Hirata in view of Schupfner teaches the device of claim 1, Hirata further teaches (see figs. 1, 2 and 5 above) the each terminal contact (47) has a press-in pin which is pressed into a contact opening of the printed circuit board (46) (page 5).
Regarding claim 10/1, Hirata in view of Schupfner teaches the device of claim 1, Hirata further teaches (see figs. 1, 2 and 5 above) the electric motor (3) drives an oil pump which can supply a transmission actuator or for cooling and/or lubricating a transmission (this is an intended use limitation, the pump taught by Hirata is capable of performing the functions listed, see Abstract; pages 2, 7 and 8).
8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata in view of Schupfner as applied to claim 1 above, and further in view of Roos (U.S. PGPub No. 20160261161).
Regarding claim 7/1, Hirata in view of Schupfner teaches the device of claim 1 but does not explicitly teach the upper part rests laterally against the contact carrier.
However, Roos teaches (see fig. 3 below) the upper part (46a) rests laterally against the contact carrier (34) (figs. 3 and 6; ¶ 46 to ¶ 48; ¶ 55; ¶ 56) in order to provide ease of assembly and to provide a space saving arrangement (Roos, ¶ 21). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hirata in view of Schupfner and provide the upper part rests laterally against the contact carrier as taught by Roos in order to provide ease of assembly and to provide a space saving arrangement (Roos, ¶ 21).

    PNG
    media_image5.png
    770
    551
    media_image5.png
    Greyscale

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata in view of Schupfner as applied to claim 1 above, and further in view of Beetz et al (Beetz) (U.S. PGPub No. 20180241273).
Regarding claim 8/1, Hirata in view of Schupfner teaches the device of claim 1 but does not explicitly teach the terminal contacts are insulation displacement contacts and the contact carrier has guide channels for the ends of the winding.
However, Beetz teaches (see figs. 2 and 3 below) the terminal contacts (1) are insulation displacement contacts and the contact carrier (23) has guide channels for the ends of the winding ( fig. 4; ¶ 41 to ¶ 45) in order to provide a simple connection with improved reliability (Beetz, ¶ 9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hirata in view of Schupfner and provide the terminal contacts are insulation displacement contacts and the contact carrier has guide channels for the ends of the winding as taught by Beetz in order to provide a simple connection with improved reliability (Beetz, ¶ 9).

    PNG
    media_image6.png
    726
    485
    media_image6.png
    Greyscale

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bohm (U.S. PGPub No. 20160099623) teaches an electronically commutated DC motor has a stator wound with a multi-phase stator winding, a permanent magnet rotor mounted rotatably about a motor axis, a circuit board, a guide plate electrically connected to the winding and a housing component. In one implementation, a DC motor can easily be manufactured with the fewest possible process steps, which exhibits a short axial length and a low weight as well as good heat-dissipation properties.
Eppler (U.S. PGPub No. 20090224626) teaches a rotary electric machine including a stator that encloses a rotor, and a slot insulation that is applied to the stator. A flange arrangement is formed on at least one end face of the stator. The slot insulation centers the rotor and/or flange arrangement with respect to the stator.
Fuerst (U.S. PGPub No. 20120080626) teaches a connecting element for electrically connecting two components to a first electric contact element for electrically contacting a first component, to a second electric contact element for electrically contacting a second component, and to at least one tolerance compensating element is disclosed. The fluid assembly includes at least one such connecting element. The connecting element is configured as one piece and the first electric contact element and the second electric contact element are connected to each other by way of the at least one tolerance compensating element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Primary Examiner, Art Unit 2834